Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 14-16, 21, 23, 25, 26, 29, 31, 33-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0020770 A1, submitted by applicant on 12/31/20) in view of Shimoda et al ((JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that newly recited “greater than 5% to 10% by weight of magnesium oxide” would not be obvious by 0.01-5.0 parts by weight of a metal oxide including magnesium oxide taught by Kim et al, but  a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).
The recited “greater than 5%% by weight” would encompass 5.001% by weight for example which would be close enough to 5.0 parts by weight taught by Kim et al.  Also, 5.0% of Kim et al would mean that the measurement is accurate up to one decimal place in mathematics and thus it would encompass the 5.001% by weight and the instant specification teaches a break point of “about 5% by weight”, not 5 wt.% or greater than 5 wt.% in [0042]. 
Thus, applicant would have a burden to show any unexpected result of utilizing greater than 5% to 10% by weigh of the magnesium oxide and/or the magnesium oxide having a BET surface area of greater than 25 m2/g.
Shimoda et al are cited to show the art well-known the magnesium oxide (i.e. MF-150 having a BET surface area of 119 m2/g) and other functionally equivalent polyacetal resin, Irganox 1010 and PEG6000S, not to show the asserted amount of the metal oxide which is already basically taught by Kim et al.  

Claims 1, 6, 13-16, 21, 23, 25, 26, 29, 31, 33-37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0020770 A1, submitted by applicant on 12/31/20) in view of Shimoda et al ((JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015), and further in view of Harashina et al (US 7,183,340).

Harashina et al are cited to show the art well-known fillers such as plate-like fillers (e.g. glass flake), inorganic fibers (e.g. glass fibers) and mica, not to show the asserted amount of the metal oxide which is already basically taught by Kim et al.  

Claims 1, 6, 13-17, 21, 23, 25, 26, 29, 31, 33-37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0020770 A1, submitted by applicant on 12/31/20) in view of Shimoda et al ((JP2015209474 (Nov. 24, 2015) and
EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509
A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry
Co., LTD published on Oct. 1, 2015), and further in view of Kurz et al (US 6,489,388).
	Rejection is maintained for reasons of the record with the above responses at page 3 and the following responses.
Kurz et al are cited to show the art well-known various part such as fuel lines and flanges obtained from a polyoxymethylene copolymer composition and Kim et al already teach magnesium oxide.

Claims 1, 6, 14-16, 21, 23-26, 29, 31, 33-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0020770 A1, submitted by applicant on 12/31/20) in view of Shimoda et al ((JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 .
Rejection is maintained for reasons of the record with the above responses at page 3 and the following responses.
Applicant asserts that EP’851 teaches 0.1 to 2 parts by weight of a metal oxide, but EP’851 is cited to show that utilization of the magnesium oxide and/or zinc oxide is known and Kim et al already teach 0.01-5.0 parts by weight of a metal oxide including magnesium oxide.
	
Claims 1, 6, 14-17, 21, 23, 25-31, 33-36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0020770 A1, submitted by applicant on 12/31/20) in view of Shimoda et al ((JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2- page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015), and further in view of Bihari et al (US 2014/0179841 A1) and Kurtz et al (US 6,489,388).
Kim et al and Shimoda et al were discussed in the previous office actions as well as the above page 3.
The instant claims 17 and 42 further recite fuel flanges and a particular polyoxymethylene copolymer over Kim et al and Shimoda et al discussed above.
Bihari et al teach polyoxymethylene polymers having a terminal hydroxyl groups of at least 5 mmol/kg and/or an alkoxy groups and melt index of 8-10 cm3/10 min (i.e. g/10 min) in [0031-0032] and [0050], respectively. Bihari et al teach that such groups would improve further reactions in [0029-0030]. Bihari et al also teach VOC or compressed gas containment devices such as a tube or a hose or a fuel tank in [0074].
Kurz et al teach polyoxymethylene copolymer composition and various parts such as fuel lines and flanges at col. 3, lines 31-36.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize polyoxymethylene polymers having the terminal hydroxyl groups or alkoxy groups taught by Bihari et al in the modified composition of Kim et al and Shimoda et al thereof since Bihari et al teach polyoxymethylene compositions useful for automobile industry and since Bihari et al teach an advantage
(e.g. improved reaction) of the terminal hydroxyl groups or alkoxy groups and further to obtain the fuel flange thereafter since the fuel flange made from a polyoxymethylene polymers is well-known as taught by Kurz et al absent showing otherwise.
Applicant asserts that Bihari et al fail to teach use of magnesium oxide, but Bihari et al are cited to show the art well-known polyoxymethylene polymers having a terminal hydroxyl groups of at least 5 mmol/kg (recited in the instant claim 27) and/or an alkoxy groups (recited in the instant claim 28) and melt index of 8-10 cm3/10 min (i.e. g/10 min) (recited in the instant claims 30 and 31) as well as VOC or compressed gas containment devices such as a tube or a hose or a fuel tank.
Kim et al already teach 0.01-5.0 parts by weight of a metal oxide including magnesium oxide.  Kurz et al are cited to show the art well-known various part such as fuel lines and flanges obtained from a polyoxymethylene copolymer composition and Kim et al already teach magnesium oxide.

				ALLOWANCE
Claims 8 and 10 are allowed since the examiner does not see any motivation to utilize the recited mixture of other additives in Kim et al (US 2005/0020770 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Aug. 8, 2021                                                    /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762